DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 and 07/29/2020 are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 3rd limitation is missing punctuation marks at the end of the limitation. For the sake of compact prosecution the limitation is being interpreted to recite, “determine a speed of the motor of the draft inducer when the third pressure is determined;”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7, 8, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dresner et. al. (US20130216962A1) hereinafter Dresner in view of Yong-seok et. al. (KR100717119B1) Yong-seok.

Regarding claim 1,
Dresner teaches, A gas furnace system comprising: a draft inducer including a motor, (¶0015 teaches a combustion fan and ¶0004 teaches a combustion air blower motor) the draft inducer in fluid communication with a conduit (¶0013 teaches piping for providing inducer airflow);
a pressure transducer positioned to sense a pressure within the conduit and output signals proportional to the sensed pressure; (¶0016 teaches, Readings from a pressure transducer 20 are fed back to the electronic controls)
a controller connected to the draft inducer and the pressure transducer, the controller comprising a processor programmed to: (¶0015-¶0016 teaches a microprocessor control 14 connected to both fan and pressure transducer)
control the motor of the draft inducer to increase a speed of the motor from the stopped condition in response to a call for heat when the first status does not indicate that the pressure transducer is unreliable; and (Fig. 2 and ¶0018-¶0021 teaches determining if the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened and also teaches increasing power to the blower)
Dresner doesn’t explicitly teach, determine a first pressure in the conduit from the signals output by the pressure transducer with the motor in a stopped condition; (Yong-seok in page 3 paragraph 2 teaches, “first step of checking whether the wind turbine is stopped in the first stage, and a second step of receiving a wind pressure sensor output value when there is no blower output”)
determine a first status of the pressure transducer based at least in part on the first pressure; (Yong-seok in page 3 paragraph 2 teaches determining “a problem with the wind pressure sensors” based on output of the pressure sensor)
maintain the motor in a stopped condition when the first status indicates that the pressure transducer is unreliable. (Yong-seok in page 4 paragraph 7 teaches determining “If the output value is considered to be a problem in the wind pressure sensor 20 to make the boiler in the combustion stop state according to the error occurrence to display the error occurrence through the display unit 60”)
Yong-seok is an art in the area of interest as it teaches detecting pressure sensor abnormality (see abstract). A combination of Yong-seok with Dresner would teach determining pressure when the motor is in stopped condition and maintaining motor in a stopped condition when the first status indicates that the pressure transducer is unreliable. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yong-seok with Dresner. One would have motivated to dos so because by doing so an abnormality of the wind pressure sensor can be detected and the user can recognize the abnormal condition of the boiler so that the user can take safety measures, as taught by Yong-seok in Page 4 paragraph 8.

Regarding claim 7,
Dresner and Yong-seok teaches, The gas furnace system of claim 1, wherein the processor is programmed to determine the first status by: determining that the pressure transducer is not unreliable when the first pressure is within an expected range of pressures; (Dresner in ¶0019 teaches If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened)
determining that the pressure transducer is not unreliable when the first pressure is not within an expected range of pressures, but controlling the motor of the draft inducer to increase the speed of the motor causes the signals output by the pressure transducer to change in an expected manner; and otherwise determining that the pressure transducer is unreliable.  (Dresner in ¶0018 teaches monitoring output of the pressure transducer while varying power to the combustion fan 18 and comparing the value to an expected value. It also teaches increasing and decreasing the fan speed while the values are being compared. The determination of pressure transducer is unreliable is done after combustion air flow reaches both pressure switches set point and falls below the setpoint through the speed cycling. Therefore even if the transducer value doesn’t meet the expected value, the fan cycling continues and the defective pressure transducer is determined after the completion of the fan cycling.)

Regarding claim 8,
Dresner teaches, A controller for a gas furnace system including a draft inducer having a motor, and a pressure transducer positioned to sense a pressure within a conduit and output signals proportional to the sensed pressure, the controller, the controller comprising a processor programmed to: (¶0015-¶0016 teaches a microprocessor control 14 connected to both fan and pressure transducer. ¶0015 teaches a combustion fan and ¶0004 teaches a combustion air blower motor. ¶0013 teaches piping for providing inducer airflow. ¶0016 teaches, Readings from a pressure transducer 20 are fed back to the electronic controls).
control the motor of the draft inducer to increase a speed of the motor from the stopped condition in response to a call for heat when the first status does not indicate that the pressure transducer is unreliable; and (Fig. 2 and ¶0018-¶0021 teaches determining if the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened and also teaches increasing power to the blower)
Dresner doesn’t explicitly teach, determine a first pressure in the conduit from the signals output by the pressure transducer with the motor in a stopped condition; (Yong-seok in page 3 paragraph 2 teaches, “first step of checking whether the wind turbine is stopped in the first stage, and a second step of receiving a wind pressure sensor output value when there is no blower output”)
determine a first status of the pressure transducer based at least in part on the first pressure; (Yong-seok in page 3 paragraph 2 teaches determining “a problem with the wind pressure sensors” based on output of the pressure sensor)
maintain the motor in a stopped condition when the first status indicates that the pressure transducer is unreliable. (Yong-seok in page 4 paragraph 7 teaches determining “If the output value is considered to be a problem in the wind pressure sensor 20 to make the boiler in the combustion stop state according to the error occurrence to display the error occurrence through the display unit 60”)
Yong-seok is an art in the area of interest as it teaches detecting pressure sensor abnormality (see abstract). A combination of Yong-seok with Dresner would teach determining pressure when the motor is in stopped condition and maintaining motor in a stopped condition when the first status indicates that the pressure transducer is unreliable. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yong-seok with Dresner. One would have motivated to dos so because by doing so an abnormality of the wind pressure sensor can be detected and the user can recognize the abnormal condition of the boiler so that the user can take safety measures, as taught by Yong-seok in Page 4 paragraph 8.

Regarding claim 14,
Dresner and Yong-seok teaches, The controller of claim 8, wherein the processor is programmed to determine the first status by: determining that the pressure transducer is not unreliable when the first pressure is within an expected range of pressures; (Dresner in ¶0019 teaches If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened)
determining that the pressure transducer is not unreliable when the first pressure is not within an expected range of pressures, but controlling the motor of the draft inducer to increase the speed of the motor causes the signals output by the pressure transducer to change in an expected manner; and otherwise determining that the pressure transducer is unreliable (Dresner in ¶0018 teaches monitoring output of the pressure transducer while varying power to the combustion fan 18 and comparing the value to an expected value. It also teaches increasing and decreasing the fan speed while the values are being compared. The determination of pressure transducer is unreliable is done after combustion air flow reaches both pressure switches set point and falls below the setpoint through the speed cycling. Therefore even if the transducer value doesn’t meet the expected value, the fan cycling continues and the defective pressure transducer is determined after the completion of the fan cycling.)

Regarding claim 15,
Dresner teaches, A method of controlling a gas furnace system comprising: determining a first pressure in a conduit coupled to a draft inducer from signals output by a pressure transducer positioned to sense a pressure within the conduit….; (¶0015 teaches a combustion fan and ¶0004 teaches a combustion air blower motor. ¶0013 teaches piping for providing inducer airflow. ¶0016 teaches, Readings from a pressure transducer 20 are fed back to the electronic controls
determining a first status of the pressure transducer based at least in part on the first pressure; (¶0018-¶0019 teaches determining pressure value from pressure transducer and comparing to an expected value)
controlling the motor of the draft inducer to increase a speed of the motor from the stopped condition in response to a call for heat when the first status does not indicate that the pressure transducer is unreliable; (Fig. 2 and ¶0018-¶0021 teaches determining if the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened and also teaches increasing power to the blower)
Dresner doesn’t explicitly teach, determining a first pressure … from signals output by a pressure transducer positioned to sense a pressure …with a motor of the draft inducer in a stopped condition; (Yong-seok in page 3 paragraph 2 teaches, “first step of checking whether the wind turbine is stopped in the first stage, and a second step of receiving a wind pressure sensor output value when there is no blower output”)
and maintaining the motor in a stopped condition when the first status indicates that the pressure transducer is unreliable. (Yong-seok in page 4 paragraph 7 teaches determining “If the output value is considered to be a problem in the wind pressure sensor 20 to make the boiler in the combustion stop state according to the error occurrence to display the error occurrence through the display unit 60”)
Yong-seok is an art in the area of interest as it teaches detecting pressure sensor abnormality (see abstract). A combination of Yong-seok with Dresner would teach determining pressure when the motor is in stopped condition and maintaining motor in a stopped condition when the first status indicates that the pressure transducer is unreliable. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yong-seok with Dresner. One would have motivated to dos so because by doing so an abnormality of the wind pressure sensor can be detected and the user can recognize the abnormal condition of the boiler so that the user can take safety measures, as taught by Yong-seok in Page 4 paragraph 8.

Regarding claim 20,
Dresner and Yong-seok teaches, The method of claim 15, wherein determining the first status comprises: determining that the pressure transducer is not unreliable when the first pressure is within an expected range of pressures; (Dresner in ¶0019 teaches If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened)
determining that the pressure transducer is not unreliable when the first pressure is not within an expected range of pressures, but controlling the motor of the draft inducer to increase the speed of the motor causes the signals output by the pressure transducer to change in an expected manner; and otherwise determining that the pressure transducer is unreliable. (Dresner in ¶0018 teaches monitoring output of the pressure transducer while varying power to the combustion fan 18 and comparing the value to an expected value. It also teaches increasing and decreasing the fan speed while the values are being compared. The determination of pressure transducer is unreliable is done after combustion air flow reaches both pressure switches set point and falls below the setpoint through the speed cycling. Therefore even if the transducer value doesn’t meet the expected value, the fan cycling continues and the defective pressure transducer is determined after the completion of the fan cycling.)

Claim 2, 5, 6, 9, 11-13, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dresner et. al. (US20130216962A1) hereinafter Dresner in view of Yong-seok et. al. (KR100717119B1) Yong-seok and further in view of Suzuki et. al. (JP2015135198A)  hereinafter Suzuki.

Regarding claim 2,
Dresner and Yong-seok teaches, The gas furnace system of claim 1, wherein the processor is programmed to:
determine a second pressure in the conduit from the signals output by the pressure transducer after the controller has begun increasing the speed of the motor from the stopped condition in response to a call for heat; determine a second status of the pressure transducer based at least in part on the second pressure; (Dresner ¶0018-¶0019 and Fig. 2 teaches, “Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. … Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14”. Since multiple readings are taken as the speed of the motor is increased, Dresner teaches determining second status of the pressure transducer)
continue operating the motor when the second status does not indicate that the pressure transducer is unreliable; (Dresner in ¶0019 teaches if the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened ... " and Fig. 2. If pressure transducer and pressure switch outputs match as expected, meaning no defective sensor is suspected, then operations continue, which include operating the combustion blower);
Dresner doesn’t explicitly teach, and stop the motor when the second status indicates that the pressure transducer is unreliable. (Dresner in ¶0019 teaches, If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 ... is present in the system, and heater operation is terminated." And Fig. 2. Therefore, when pressure transducer is determined to be unreliable in the sense that it is likely defective, operations of the system are terminated. Although Dresner teaches terminating a heating operation upon determination of an unreliable pressure transducer, it is not explicitly mentioned that termination of heating includes stopping operation of a motor of a draft inducer. Suzuki in Pg. 4 11th paragraph teaches, “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore. the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby. the combustion operation of the burner4 is stopped." (Emphasis added)).
Suzuki is an art in the area of interest as it relates to a combustion apparatus such as water heater. (see page 1, Technical Field). A combination of Suzuki with Dresner and Yong-seok would teach stopping the fan when stopping the operation of the heater.  It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating stopping a draft fan, as taught by Suzuki.

Regarding claim 5,
Dresner, Yong-seok and Suzuki teaches, The gas furnace system of claim 2, wherein the processor is programmed to: determine a speed of the motor of the draft inducer when the second pressure is determined; and determine the second status of the pressure transducer based on the second pressure and the determined speed of the motor of the draft inducer when the second pressure is determined. (Dresner in ¶0018 teaches Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. . When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14”. Since multiple readings are taken as the speed of the motor is increased, Dresner teaches determining second status of the pressure transducer based on speed of the motor and value of the pressure transducer)

Regarding claim 6,
Dresner, Yong-seok and Suzuki teaches, The gas furnace system of claim 2, wherein the processor is programmed to:
determine the second pressure before a desired pressure set point for the call for heat is expected by the controller to have been reached; (Dresner in ¶0018-¶0019 teaches, taking multiple output from the pressure transducer before opening the gas valve)
determine a third pressure in the conduit from the signal output by the pressure transducer after desired pressure set point for the call for heat is expected by the controller to have been reached; (Dresner in ¶0020 teaches Following ignition, the control 14 compares the output from the pressure transducer 20 to a desired value and a minimum value for the current gas input rate stored in the controller 14. The desired value represents the most efficient airflow for combustion at the particular gas valve modulation setting or a particular level of gas flow for a non-modulating valve)
determine a speed of the motor of the draft inducer when the third pressure is determined (Dresner in ¶0021 teaches determining when maximum power has been supplied to the combustion fan 18)
determine a third status of the pressure transducer based at least in part on the third pressure and the speed of the motor of the draft inducer when the third pressure is determined; (Dresner in ¶0021 teaches “When maximum power has been supplied to the combustion fan 18, if the pressure transducer 20 reading remains less than the minimum desired value, minimum adequate airflow has not been achieved, and the gas valve 16 is closed”)
continue operating the motor when the third status does not indicate that the pressure transducer is unreliable; and (Dresner in ¶0021 teaches, If the reading is not insufficient such that the gas valve is closed, the control 14 continues to monitor the pressure transducer 20 to ensure the presence of the efficient and sufficient airflow)
stop the motor when the third status indicates that the pressure transducer is unreliable. (When maximum power has been supplied to the combustion fan 18, if the pressure transducer 20 reading remains less than the minimum desired value, minimum adequate airflow has not been achieved, and the gas valve 16 is closed. Although Dresner teaches closing the gas valve when there is a problem, it is not explicitly mentioned stopping operation of a motor of a draft inducer. Suzuki in Pg. 4 11th paragraph teaches, “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore. the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby. the combustion operation of the burner4 is stopped." (Emphasis added)).

Regarding claim 9,
Dresner and Yong-seok teaches, The controller of claim 8, wherein the processor is programmed to: determine a second pressure in the conduit from the signals output by the pressure transducer after the controller has begun increasing the speed of the motor from the stopped condition in response to a call for heat; determine a second status of the pressure transducer based at least in part on the second pressure; (Dresner ¶0018-¶0019 and Fig. 2 teaches, “Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. … Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14”. Since multiple readings are taken as the speed of the motor is increased, Dresner teaches determining second status of the pressure transducer)
continue operating the motor when the second status does not indicate that the pressure transducer is unreliable; and (Dresner in ¶0019 teaches if the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened ... " and Fig. 2. If pressure transducer and pressure switch outputs match as expected, meaning no defective sensor is suspected, then operations continue, which include operating the combustion blower);
Dresner doesn’t explicitly teach, stop the motor when the second status indicates that the pressure transducer is unreliable. (Dresner in ¶0019 teaches, If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 ... is present in the system, and heater operation is terminated." And Fig. 2. Therefore, when pressure transducer is determined to be unreliable in the sense that it is likely defective, operations of the system are terminated. Although Dresner teaches terminating a heating operation upon determination of an unreliable pressure transducer, it is not explicitly mentioned that termination of heating includes stopping operation of a motor of a draft inducer. Suzuki in Pg. 4 11th paragraph teaches, “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore. the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby. the combustion operation of the burner4 is stopped." (Emphasis added)).
Suzuki is an art in the area of interest as it relates to a combustion apparatus such as water heater. (see page 1, Technical Field). A combination of Suzuki with Dresner and Yong-seok would teach stopping the fan when stopping the operation of the heater.  It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating stopping a draft fan, as taught by Suzuki.

Regarding claim 11,
Dresner, Yong-seok and Suzuki teaches, The controller of claim 9, wherein the processor is programmed to: determine a speed of the motor of the draft inducer when the second pressure is determined; and determine the second status of the pressure transducer based on the second pressure and the determined speed of the motor of the draft inducer when the second pressure is determined. (Dresner in ¶0018 teaches Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. . When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14”. Since multiple readings are taken as the speed of the motor is increased, Dresner teaches determining second status of the pressure transducer based on speed of the motor and value of the pressure transducer)

Regarding claim 12,
Dresner, Yong-seok and Suzuki teaches, The controller of claim 9, wherein the processor is programmed to:
determine the second pressure before a desired pressure set point for the call for heat is expected by the controller to have been reached; (Dresner in ¶0018-¶0019 teaches, taking multiple output from the pressure transducer before opening the gas valve)
determine a third pressure in the conduit from the signal output by the pressure transducer after desired pressure set point for the call for heat is expected by the controller to have been reached; (Dresner in ¶0020 teaches Following ignition, the control 14 compares the output from the pressure transducer 20 to a desired value and a minimum value for the current gas input rate stored in the controller 14. The desired value represents the most efficient airflow for combustion at the particular gas valve modulation setting or a particular level of gas flow for a non-modulating valve)
determine a third status of the pressure transducer based at least in part on the third pressure; (Dresner in ¶0021 teaches, When maximum power has been supplied to the combustion fan 18, if the pressure transducer 20 reading remains less than the minimum desired value, minimum adequate airflow has not been achieved, and the gas valve 16 is closed)
continue operating the motor when the third status does not indicate that the pressure transducer is unreliable; and (Dresner in ¶0021 teaches, If the reading is not insufficient such that the gas valve is closed, the control 14 continues to monitor the pressure transducer 20 to ensure the presence of the efficient and sufficient airflow)
stop the motor when the third status indicates that the pressure transducer is unreliable. (Dresner in ¶0021 teaches, When maximum power has been supplied to the combustion fan 18, if the pressure transducer 20 reading remains less than the minimum desired value, minimum adequate airflow has not been achieved, and the gas valve 16 is closed. Although Dresner teaches closing the gas valve when there is a problem, it is not explicitly mentioned stopping operation of a motor of a draft inducer. Suzuki in Pg. 4 11th paragraph teaches, “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore. the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby. the combustion operation of the burner4 is stopped." (Emphasis added)).

Regarding claim 13,
Dresner, Yong-seok and Suzuki teaches, The controller of claim 12, wherein the processor is programmed to:
determine a speed of the motor of the draft inducer when the third pressure is determined; and (Dresner in ¶0021 teaches determining when maximum power has been supplied to the combustion fan 18)
determine the third status of the pressure transducer based on the third pressure and the speed of the motor of the draft inducer when the third pressure is determined. (Dresner in ¶0021 teaches, When maximum power has been supplied to the combustion fan 18, if the pressure transducer 20 reading remains less than the minimum desired value, minimum adequate airflow has not been achieved, and the gas valve 16 is closed)

Regarding claim 16,
Dresner and Yong-seok teaches, The method of claim 15, further comprising:
determining a second pressure in the conduit from the signals output by the pressure transducer after the controller has begun increasing the speed of the motor from the stopped condition in response to a call for heat; determining a second status of the pressure transducer based at least in part on the second pressure; (Dresner ¶0018-¶0019 and Fig. 2 teaches, “Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. … Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14”. Since multiple readings are taken as the speed of the motor is increased, Dresner teaches determining second status of the pressure transducer)
continuing operating the motor when the second status does not indicate that the pressure transducer is unreliable; and (Dresner in ¶0019 teaches if the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened ... " and Fig. 2. If pressure transducer and pressure switch outputs match as expected, meaning no defective sensor is suspected, then operations continue, which include operating the combustion blower);
Dresner doesn’t explicitly teach, stopping the motor when the second status indicates that the pressure transducer is unreliable. (Dresner in ¶0019 teaches, If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 ... is present in the system, and heater operation is terminated." And Fig. 2. Therefore, when pressure transducer is determined to be unreliable in the sense that it is likely defective, operations of the system are terminated. Although Dresner teaches terminating a heating operation upon determination of an unreliable pressure transducer, it is not explicitly mentioned that termination of heating includes stopping operation of a motor of a draft inducer. Suzuki in Pg. 4 11th paragraph teaches, “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore. the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby. the combustion operation of the burner4 is stopped." (Emphasis added)).
Suzuki is an art in the area of interest as it relates to a combustion apparatus such as water heater. (see page 1, Technical Field). A combination of Suzuki with Dresner and Yong-seok would teach stopping the fan when stopping the operation of the heater.  It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating stopping a draft fan, as taught by Suzuki.

Regarding claim 18,
Dresner, Yong-seok and Suzuki teaches, The method of claim 16, wherein the second pressure is determined determine before a desired pressure set point for the call for heat is expected by the controller to have been reached, and the method further comprises: (Dresner in ¶0018-¶0019 teaches, taking multiple output from the pressure transducer before opening the gas valve)
determining a third pressure in the conduit from the signal output by the pressure transducer after desired pressure set point for the call for heat is expected by the controller to have been reached; (Dresner in ¶0020 teaches Following ignition, the control 14 compares the output from the pressure transducer 20 to a desired value and a minimum value for the current gas input rate stored in the controller 14. The desired value represents the most efficient airflow for combustion at the particular gas valve modulation setting or a particular level of gas flow for a non-modulating valve)
determining a third status of the pressure transducer based at least in part on the third pressure; (Dresner in ¶0021 teaches, When maximum power has been supplied to the combustion fan 18, if the pressure transducer 20 reading remains less than the minimum desired value, minimum adequate airflow has not been achieved, and the gas valve 16 is closed)
continuing operating the motor when the third status does not indicate that the pressure transducer is unreliable; and (Dresner in ¶0021 teaches, If the reading is not insufficient such that the gas valve is closed, the control 14 continues to monitor the pressure transducer 20 to ensure the presence of the efficient and sufficient airflow)
stopping the motor when the third status indicates that the pressure transducer is unreliable. (Dresner in ¶0021 teaches When maximum power has been supplied to the combustion fan 18, if the pressure transducer 20 reading remains less than the minimum desired value, minimum adequate airflow has not been achieved, and the gas valve 16 is closed. Although Dresner teaches closing the gas valve when there is a problem, it is not explicitly mentioned stopping operation of a motor of a draft inducer. Suzuki in Pg. 4 11th paragraph teaches, “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore. the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby. the combustion operation of the burner4 is stopped." (Emphasis added)).

Regarding claim 19,
Dresner, Yong-seok and Suzuki teaches, The method of claim 16, further comprising determine a speed of the motor of the draft inducer when the third pressure is determined, (Dresner in ¶0021 teaches determining when maximum power has been supplied to the combustion fan 18)
wherein determining the third status comprises determining the third status of the pressure transducer based on the third pressure and the speed of the motor of the draft inducer when the third pressure is determined. (Dresner in ¶0021 teaches When maximum power has been supplied to the combustion fan 18, if the pressure transducer 20 reading remains less than the minimum desired value, minimum adequate airflow has not been achieved, and the gas valve 16 is closed)

Claim 3-4, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dresner et. al. (US20130216962A1) hereinafter Dresner in view of Yong-seok et. al. (KR100717119B1) Yong-seok and further in view of Suzuki et. al. (JP2015135198A)  hereinafter Suzuki and further in view of Akita et. al. (US20150322902A1) hereinafter Akita.

Regarding claim 3, 
Dresner, Yong-seok and Suzuki doesn’t explicitly teach, The gas furnace system of claim 2, wherein the processor is programmed to: determine a slope of the signals output by the pressure transducer; and determine the second status of the pressure transducer pressure based at least in part on the determined slope. (Akita in ¶0033 teaches determining pressure values of pressure sensor at two time points and determining a difference or pressure gradient ΔP. ¶0034 teaches “when the change of the outputs of the pressure sensor 26 for A milliseconds do not fall within the band of plus or minus 10 kPa (YES in Step S41), the pressure sensor 26 can be determined as “failures” (Step S51)”)
Akita is an art in the area of interest as it teaches determining a pressure sensor has failed (see abstract). A combination of Akita with Dresner, Yong-seok and Suzuki would allow determining a pressure sensor has failed based on slope of the signals output by the sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Akita with Dresner, Yong-seok and Suzuki to substitute the expected value based pressure transducer abnormality detection of Dresner with gradient based abnormality detection of pressure sensor of Akita. Since determining pressure sensor abnormality based on a slope of the pressure detected is known as evident by Akita, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the gradient based abnormality detection of pressure sensor of Akita for the reference point based abnormality detection of pressure sensor of Dresner. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 4, 
Dresner, Yong-seok, Suzuki and Akita teaches, The gas furnace system of claim 3, wherein the processor is programmed to: determine a speed of the motor of the draft inducer when the second pressure is determined; and determine the second status of the pressure transducer based on the determined slope and the determined speed. (Dresner in ¶0018 teaches Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. . When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14”. Since multiple readings are taken as the speed of the motor is increased, Dresner teaches determining second status of the pressure transducer based on speed of the motor and value of the pressure transducer. However it doesn’t teach determining status of the pressure transducer based on the determined slope. Akita in ¶0033 teaches determining pressure values of pressure sensor at two time points and determining a difference or pressure gradient ΔP. ¶0034 teaches “when the change of the outputs of the pressure sensor 26 for A milliseconds do not fall within the band of plus or minus 10 kPa (YES in Step S41), the pressure sensor 26 can be determined as “failures” (Step S51)”. Therefore a combination of Dresner and Akita teaches determining a status of pressure transducer based on slope of the pressure and speed of the fan)

Regarding claim 10,
Dresner, Yong-seok and Suzuki doesn’t explicitly teach, The controller of claim 9, wherein the processor is programmed to: determine a slope of the signals output by the pressure transducer; determine a speed of the motor of the draft inducer when the second pressure is determined; and determine the second status of the pressure transducer based on the determined slope and the determined speed. (Dresner in ¶0018 teaches Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. . When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14”. Since multiple readings are taken as the speed of the motor is increased, Dresner teaches determining second status of the pressure transducer based on speed of the motor and value of the pressure transducer. However it doesn’t teach determining status of the pressure transducer based on the determined slope. Akita in ¶0033 teaches determining pressure values of pressure sensor at two time points and determining a difference or pressure gradient ΔP. ¶0034 teaches “when the change of the outputs of the pressure sensor 26 for A milliseconds do not fall within the band of plus or minus 10 kPa (YES in Step S41), the pressure sensor 26 can be determined as “failures” (Step S51)”. Therefore a combination of Dresner and Akita teaches determining a status of pressure transducer based on slope of the pressure and speed of the fan)
Akita is an art in the area of interest as it teaches determining a pressure sensor has failed (see abstract). A combination of Akita with Dresner, Yong-seok and Suzuki would allow determining a pressure sensor has failed based on slope of the signals output by the sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Akita with Dresner, Yong-seok and Suzuki to substitute the expected value based pressure transducer abnormality detection of Dresner with gradient based abnormality detection of pressure sensor of Akita. Since determining pressure sensor abnormality based on a slope of the pressure detected is known as evident by Akita, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the gradient based abnormality detection of pressure sensor of Akita for the reference point based abnormality detection of pressure sensor of Dresner. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 17,
Dresner, Yong-seok and Suzuki doesn’t explicitly teach, The method of claim 16, further comprising: determining a slope of the signals output by the pressure transducer; and determining a speed of the motor of the draft inducer when the second pressure is determined, wherein determining the second status of the pressure transducer comprises determining the second status of the pressure transducer based on the determined slope and the determined speed. (Akita in ¶0033 teaches determining pressure values of pressure sensor at two time points and determining a difference or pressure gradient ΔP. ¶0034 teaches “when the change of the outputs of the pressure sensor 26 for A milliseconds do not fall within the band of plus or minus 10 kPa (YES in Step S41), the pressure sensor 26 can be determined as “failures” (Step S51)”)
Akita is an art in the area of interest as it teaches determining a pressure sensor has failed (see abstract). A combination of Akita with Dresner, Yong-seok and Suzuki would allow determining a pressure sensor has failed based on slope of the signals output by the sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Akita with Dresner, Yong-seok and Suzuki to substitute the expected value based pressure transducer abnormality detection of Dresner with gradient based abnormality detection of pressure sensor of Akita. Since determining pressure sensor abnormality based on a slope of the pressure detected is known as evident by Akita, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the gradient based abnormality detection of pressure sensor of Akita for the reference point based abnormality detection of pressure sensor of Dresner. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116